Citation Nr: 0937433	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his social worker


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the Veteran's April 
2007 claim to reopen his previously denied claim for 
entitlement to service connection for paranoid schizophrenia.

In June 2009, the Veteran testified at a hearing at his local 
RO before the undersigned Veterans Law Judge (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the record.

In July 2009, the Veteran submitted additional VA treatment 
records which had not been previously submitted to the RO.  
The Veteran, through his representative, waived RO 
jurisdiction of that evidence.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In decisions dated January 1995 and May 1995, the RO 
denied the Veteran's claim for entitlement to service 
connection for paranoid schizophrenia.  The Veteran was 
notified of the decisions and of his appellate rights.  
However, the Veteran failed to file a notice of disagreement 
(NOD) within one year of the rating decision.

2.  In February 2007, the Board determined that new and 
material evidence had not been received to reopen the 
previously denied claim for service connection for paranoid 
schizophrenia; the Veteran did not appeal that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

3.  The evidence associated with the claims file subsequent 
to the February 2007 Board decision is either cumulative or 
redundant of evidence previously considered, and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
Veteran's claim for entitlement to service connection for 
paranoid schizophrenia, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1995 and May 1995 rating decisions, denying 
service connection for paranoid schizophrenia, are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  The February 2007 Board decision, denying the Veteran's 
attempt to reopen a claim for entitlement to service 
connection for paranoid schizophrenia, is also final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

3.  The evidence associated with the claims file subsequent 
to the February 2007 Board decision is not new and material, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A June 2007 letter provided to the Veteran before the August 
2007 rating decision satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed 
the Veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  The June 2007 letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for paranoid schizophrenia, the notice 
letter provided to the Veteran in June 2007 included the 
criteria for reopening a previously denied claim, and 
informed the Veteran that his claim had been denied because 
there was no evidence linking his diagnosis with his military 
service.  The Veteran was informed that, to be considered 
new, the evidence must be in existence and be submitted to VA 
for the first time.  The Veteran was also informed that, to 
be considered material, the additional evidence must pertain 
to the reason the claim was previously denied.  The June 2007 
notice letter also provided the Veteran with the criteria for 
establishing service connection.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran 
was informed of what evidence is necessary to substantiate 
the elements required to establish service connection.

The Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran was provided with such notice 
in June 2007.  Therefore, no further notice is required 
pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, and VA treatment records 
have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f) (West 
2002 & Supp. 2009).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO first denied service connection for 
paranoid schizophrenia in January 1995 and May 1995, and the 
basis of the denial was that the there was no evidence 
linking the Veteran's diagnosis with his military service.  
The Veteran did not submit a NOD in response to the January 
1995 and May 1995 rating decisions.  Therefore, the January 
1995 and May 1995 rating decisions became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The last prior final denial of the claim is the February 2007 
Board decision, which the Veteran did not appeal to the 
Court.

The evidence of record at the time of the February 2007 Board 
decision, the last prior final denial of the claim, included 
the Veteran's service treatment records, service personnel 
records, and VA treatment records from January 1995 to August 
2002, as well as lay statements from the Veteran and his 
mother, including from a July 2000 hearing before a Veteran's 
Law Judge no longer employed by the Board.  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  Evans, supra.

Since the February 2007 Board decision, the Veteran has 
stated that his paranoid schizophrenia results from incidents 
in which fellow "black soldiers in my unit[,]....because I had 
white friends[,]....just kept on threatening me and beating me 
up."  See June 2009 Board hearing at p. 4.  The Veteran 
explained that he was harassed "by the whole company."  See 
June 2009 Board hearing at p. 10.  The Veteran also stated 
that he "was given a general discharge with the stipulation 
to not say anything to [any]body about what was going on over 
there."  See June 2009 Board hearing at p. 5.

Also following the February 2007 Board decision, VA received 
a treatment record in which a VA clinician in April 2006 
recorded that the Veteran stated that his sergeant got him 
involved in transporting heroin to several different 
countries during his time in service.  The Veteran proceeded 
to state that the sergeant, whom he did not identify by name, 
unit, or other searchable means, was court-martialed and 
dishonorably discharged.  The Veteran also reported to a VA 
clinician in April 2006 that he had been in many fights 
during his service, including instances in which he was hit 
in the head with metal pipes and metal bats, and hit his head 
on concrete walls.  A VA clinician also recorded that the 
Veteran reported in a February 2006 VA treatment record that 
"he became intoxicated one night while at a bar off base, 
and a black male demanded his money.  When he refused to give 
him the money, there was a fight and the person cut his 
throat.  He said he almost died after being taken to [the 
emergency room] and, from that day on, he becomes anxious and 
tense when around other blacks, and he is afraid to trust 
them."  The Veteran's VA treatment records include 
additional statements by the Veteran alleging that he faced 
physical and emotional abuse in service, and that unnamed 
people were trying to kill him.  See e.g., VA treatment 
records dated September 2007, March 2007, and April 2006.

The Veteran has provided no evidence since the February 2007 
Board decision that corroborates his testimony with respect 
to any of the alleged in-service causes of his paranoid 
schizophrenia.  38 C.F.R. § 3.156(a).

While the credibility of new evidence is to be presumed when 
determining whether it is new and material, the Board notes 
that the wholly unsubstantiated assertions by the Veteran do 
not constitute evidence.  Justus, supra.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the February 2007 Board 
decision that was not previously submitted to agency 
decisionmakers, when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for paranoid 
schizophrenia.  Significantly, there is no competent medical 
evidence received since the last final decision that relates 
the Veteran's paranoid schizophrenia to military service.   

Because the additional evidence does not relate to an 
unestablished fact that is necessary to substantiate the 
Veteran's claim for service connection for paranoid 
schizophrenia, the Board finds that the evidence associated 
with the claims file subsequent to the February 2007 Board 
decision is not new and material, and a previously denied 
claim for service connection for paranoid schizophrenia is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for paranoid 
schizophrenia is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


